DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 2-19 are presented for examination.
Claims 2-19 are rejected.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter. According to the guidelines, a claim is directed to non-statutory subject matter if it does not fall within one of the four statutory categories of invention (step 1) or does not meet a test for determining that: the claim recites a judicial exception, e.g. an abstract idea (step 2A prong I), without integration into a practical application (step 2A prong II), and does not recite additional elements that provide significantly more than the recited judicial exception (step 2B).

Step 1: Applicant’s independent claims 2, 11 are directed toward a “At least one non-transitory machine-readable storage medium…, A vehicular safety system…” Therefore, it can be seen that it falls within one of the four statutory categories of invention.

With regard to step 2A prong I, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
(a)	Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
(b)	Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
(c)	Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

Step 2A Prong I Analysis: Applicant’s independent claim 2, 11 recite the abstract idea, e.g., taking an example of claim 16 here, “…at least one interface to receive sensor data from interior sensors and exterior sensors of a vehicle, the sensor data including interior sensor data representing a state of an occupant of the vehicle, and exterior sensor data representing an environment of the vehicle; and at least one processor configured to perform operations to: combine the interior sensor data with the exterior sensor data, to produce combined sensor data; determine that a hazard condition exists for the occupant of the vehicle from real-time analysis of the combined sensor data, based on deviation of the combined sensor data from reference data, wherein a predicted collision of the vehicle is identified before a collision occurs; and trigger a safety measure within the vehicle, the safety measure to be triggered before the collision based on a severity associated with the predicted collision…” which comprises “Mental Processes”.  For example, a person can generate multiple incidents in terms of driving behaviors of the vehicles or drivers in relation to locations of incidents that they have stored in their memory. They can also generate these incidents in their minds in a zone or area that they have predetermined, or previously thought about. Further, a person can generate profiles/scenarios, and reactions/solutions to incidents in terms of driving behaviors of the vehicles in their minds based on locations of incidents, and based on current information of the vehicle (i.e. a passenger observes the road conditions, incidents or traffic conditions on the road, and drive accordingly based on the previous experience on the road). 
Applicant’s independent claims 2, 11 also recite the abstract idea “…determine that a hazard condition exists for the occupant of the vehicle from real-time analysis of the combined sensor data, based on deviation of the combined sensor data from reference data, wherein a predicted collision of the vehicle is identified before a collision occurs; and trigger a safety measure within the vehicle, the safety measure to be triggered before the collision based on a severity associated with the predicted collision…” which comprises “Mental Processes”.  For example, a person can generate multiple incidents in terms of driving behaviors of the vehicles or drivers in relation to locations of incidents that they have stored in their memory.
Applicant’s independent claims 2, 11 also recite the abstract idea “…receive sensor data…, combine the interior sensor data…, produce combined sensor data…, determine that a hazard condition…, and trigger a safety measure…” which comprises “Mental Processes”.  For example, a person can generate multiple incidents in terms of driving behaviors of the vehicles or drivers in relation to locations of incidents that they have stored in their memory. They can also generate these incidents in their minds in a zone or area that they have predetermined, or previously thought about. Further, a person can generate profiles/scenarios, and reactions/solutions to incidents in terms of driving behaviors of the vehicles in their minds based on locations of incidents, and based on current information of the vehicle (i.e. a passenger observes the road conditions, incidents or traffic conditions on the road, and drive accordingly based on the previous experience on the road).

With regard to Step 2A Prong II, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Step 2A prong II Analysis: claims 2, 11 recite an additional limitation including “…circuitry of a vehicular safety system…, at least one interface…,  interior sensors and exterior sensors…, and at least one processor…” which is an example of adding an insignificant extra-solution activity, in this case a pre-solution activity, to the judicial exception. Specifically, this is an example of mere data gathering.
	claims 2, 11 recite further additional limitations including: “…circuitry of a vehicular safety system…, at least one interface…,  interior sensors and exterior sensors…, and at least one processor…”. As previously stated, because the written description fails to disclose the corresponding structure for these limitations to perform their functions, the examiner has interpreted these limitations as generic computers or processing devices. Thus, these limitations are examples of generic computer components and are viewed as nothing more than attempts to generally link the use of the judicial exceptions to the technological environment of generic computers.

With regard to Step 2B, under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field.

Step 2B Analysis: Applicant’s claims 2, 11 do not recite additional elements that provide significantly more than the recited judicial exception. When considered individually or in combination, the additional limitations of claims 2, 11 do not amount to significantly more than the judicial exception for the same reasons discussed above as to why the additional limitations do not integrate the abstract idea into a practical application.

Test for patentability conclusion: Thus, since claims 2, 11 are reciting an abstract idea (step 2A prong I), not integrated into a practical application (step 2A prong II), and does not comprise significantly more than the recited abstract idea (step 2B), it is directed toward non-statutory subject matter and is rejected under 35 U.S.C. 101.

          Dependent claims 
Step 1: claims 3-10, 12-19 are dependent of claims 2, 11 which are “At least one non-transitory machine-readable storage medium…, A vehicular safety system…” claims (Therefore, it can be seen that it falls within one of the four statutory categories of invention)(Step 1: yes)).
          Step 2A Prong One: claims 3-10, 12-19 recite the limitation of  “…includes at least one airbag…, …includes an airbag located between a driver seat and a passenger seat…,  …includes occupant data…, and include at least one camera…, …the safety measure… predicted movement of the occupant during the predicted collision.” steps; in (claims 3-10, 12-19). These claims recite an abstract idea which is directed to mental process. 
         Step 2A Prong Two: This judicial exception is not integrated into a practical application, the claims do not include any additional elements that integrate the abstract idea into a practical application. The “…includes at least one airbag…, …includes an airbag located between a driver seat and a passenger seat…,  …includes occupant data…, and include at least one camera…, …the safety measure… predicted movement of the occupant during the predicted collision.” steps are recited at a high-level of generality (i.e., as a generic outputting/data gathering means/display means) and amount to mere solution activities to apply the recited abstract idea(s) and/or solution activities in the field of navigation.
          Step 2B: The claims 3-10, 12-19 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as that discussed in Step 2A Prong Two. 
         As such, 2-19 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

          2. At least one non-transitory machine-readable storage medium comprising instructions, which when executed by circuitry of a vehicular safety system, cause the circuitry to perform operations to: obtain interior sensor data from interior sensors of a vehicle, the interior sensors to capture data representing a state of an occupant of the vehicle; obtain exterior sensor data from exterior sensors of a (the?) vehicle, the exterior sensors to capture data representing an environment of the vehicle; combine the interior sensor data with the exterior sensor data, to produce combined sensor data; determine that a hazard condition exists for the occupant of the vehicle from real-time analysis of the combined sensor data, based on deviation of the combined sensor data from reference data, wherein a predicted collision of the vehicle is identified before a collision occurs; and trigger a safety measure within the vehicle, the safety measure to be triggered before the collision based on a severity associated with the predicted collision.

         3. The (at least one non-transitory?) machine-readable storage medium of claim 2, wherein the safety measure includes at least one airbag.

         4. The (at least one non-transitory?) machine-readable storage medium of claim 3, wherein the at least one airbag includes an airbag located between a driver seat and a passenger seat.

          5. The (at least one non-transitory?) machine-readable storage medium of claim 2, wherein the interior sensor data includes occupant data.

          6. The (at least one non-transitory?) machine-readable storage medium of claim 5, wherein the occupant data indicates a position of the occupant of the vehicle, and wherein the safety measure is further triggered based on the position of the occupant of the vehicle within the interior of the vehicle.

         7. The (at least one non-transitory?) machine-readable storage medium of claim 5, wherein the occupant data indicates characteristics for the occupant, and wherein the safety measure is further triggered based on the characteristics for the occupant.

         8. The (at least one non-transitory?) machine-readable storage medium of claim 2, wherein the interior sensor data includes seatbelt data indicating a state of a seatbelt used by the occupant, and wherein the safety measure is further triggered based on the state of the seatbelt.

         9. The (at least one non-transitory?) machine-readable storage medium of claim 2, wherein the exterior sensors and the interior sensors each include at least one camera.

         10. The (at least one non-transitory?) machine-readable storage medium of claim 2, wherein the safety measure is to be triggered based on a predicted movement of the occupant during the predicted collision.

Obviousness Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
    
Claims 2-19 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-24 of US Patent No. 11,267,462 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other, take an example of claims 2, 11 of the instant application and claims 1, 7, 13, and 19 of the US Patent No. 11,267,462 B2 (Please see the Table below):

Claims of US Pat. No. 11,267,462 B2 (hereinafter ‘462)
Claims of pending Application 17/553,978
Reasoning
1. A vehicle comprising: a passenger cabin including a first set of sensors to generate interior sensor data associated with the vehicle; a body including a second set of sensors to generate exterior sensor data associated with the vehicle; a network controller to obtain environmental data associated with the vehicle; a processor; and a memory including a set of instructions, which when executed by the processor, cause the vehicle to: conduct a real-time analysis of the interior sensor data, the exterior sensor data and the environmental data, fuse the interior sensor data, the exterior sensor data and the environmental data to obtain a fused current behavior waveform, determine whether a hazard condition exists based on the real-time analysis, wherein the hazard condition is to include a deviation of the fused current behavior waveform from a reference behavior waveform by a predetermined amount, and trigger a safety measure with respect to the vehicle if the hazard condition exists, wherein the safety measure is to be selected based on a reaction time constraint associated with the hazard condition.
7. An apparatus comprising: a substrate; and logic coupled to the substrate, wherein the logic is implemented in one or more of configurable logic or fixed-functionality hardware logic, the logic to: conduct a real-time analysis of interior sensor data associated with a vehicle, exterior sensor data associated with the vehicle and environmental data associated with the vehicle; fuse the interior sensor data, the exterior sensor data and the environmental data to obtain a fused current behavior waveform; determine whether a hazard condition exists based on the real-time analysis, wherein the hazard condition is to include a deviation of the fused current behavior waveform from a reference behavior waveform by a predetermined amount; and trigger a safety measure with respect to the vehicle if the hazard condition exists, wherein the safety measure is to be selected based on a reaction time constraint associated with the hazard condition.
13. A method comprising: conducting a real-time analysis of interior sensor data associated with a vehicle, exterior sensor data associated with the vehicle and environmental data associated with the vehicle; fusing the interior sensor data, the exterior sensor data and the environmental data to obtain a fused current behavior waveform; determining whether a hazard condition exists based on the real-time analysis, wherein the hazard condition includes a deviation of the fused current behavior waveform from a reference behavior waveform by a predetermined amount; and triggering a safety measure with respect to the vehicle if the hazard condition exists, wherein the safety measure is selected based on a reaction time constraint associated with the hazard condition.
19. At least one non-transitory computer readable storage medium comprising a set of instructions, which when executed by a computing system, cause the computing system to: conduct a real-time analysis of interior sensor data associated with a vehicle, exterior sensor data associated with the vehicle and environmental data associated with the vehicle; fuse the interior sensor data, the exterior sensor data and the environmental data to obtain a fused current behavior waveform; determine whether a hazard condition exists based on the real-time analysis, wherein the hazard condition is to include a deviation of the fused current behavior waveform from a reference behavior waveform by a predetermined amount; and trigger a safety measure with respect to the vehicle if the hazard condition exists, wherein the safety measure is to be selected based on a reaction time constraint associated with the hazard condition.
2. At least one non-transitory machine-readable storage medium comprising instructions, which when executed by circuitry of a vehicular safety system, cause the circuitry to perform operations to: obtain interior sensor data from interior sensors of a vehicle, the interior sensors to capture data representing a state of an occupant of the vehicle; obtain exterior sensor data from exterior sensors of a vehicle, the exterior sensors to capture data representing an environment of the vehicle; combine the interior sensor data with the exterior sensor data, to produce combined sensor data; determine that a hazard condition exists for the occupant of the vehicle from real-time analysis of the combined sensor data, based on deviation of the combined sensor data from reference data, wherein a predicted collision of the vehicle is identified before a collision occurs; and trigger a safety measure within the vehicle, the safety measure to be triggered before the collision based on a severity associated with the predicted collision.
11. A vehicular safety system, comprising: at least one interface to receive sensor data from interior sensors and exterior sensors of a vehicle, the sensor data including interior sensor data representing a state of an occupant of the vehicle, and exterior sensor data representing an environment of the vehicle; and at least one processor configured to perform operations to: combine the interior sensor data with the exterior sensor data, to produce combined sensor data; determine that a hazard condition exists for the occupant of the vehicle from real-time analysis of the combined sensor data, based on deviation of the combined sensor data from reference data, wherein a predicted collision of the vehicle is identified before a collision occurs; and trigger a safety measure within the vehicle, the safety measure to be triggered before the collision based on a severity associated with the predicted collision.
Claims of ‘462  only differ from the instant application, in that the claims of ‘462  specify “a passenger cabin including a first set of sensors to generate interior sensor data associated with the vehicle; a body including a second set of sensors to generate exterior sensor data associated with the vehicle; a network controller to obtain environmental data associated with the vehicle, the environmental data to obtain a fused current behavior waveform”. Nonetheless, the removal of said limitations from claims of the instant application made claims a broader version of claims of ‘462. Therefore, since omission of an element and its function in combination is an obvious expedient if the remaining elements perform the same function as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claims are not patentably distinct from claims of '462.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 5-7, 9-11, 14-16, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rau et al. (US Pub. No.: 2015/0092056 A1: hereinafter “Rau”).

          Consider claim 2:
                  Rau teaches at least one non-transitory machine-readable storage medium comprising instructions, which when executed by circuitry of a vehicular safety system, cause the circuitry to perform operations (See Rau, e.g., “Systems and methods for promoting safety during operation of a passenger vehicle…a system/method may collect data corresponding to internal and external conditions of the vehicle…determine potential risks and/or hazards from the collected data, and warn the driver of the potential risks and/or hazards…” of Abstract, ¶ [0008], ¶ [0011], ¶ [0014], and Figs. 13-17 steps 1302-1714) to: obtain interior sensor data from interior sensors of a vehicle, the interior sensors to capture data representing a state of an occupant of the vehicle (See Rau, e.g., “A camera subsystem referred to herein as a Driver Tracking Front Camera subsystem 1 (DTFC1) (see FIG. 1) tracks the driver of a vehicle 10 and the driver's movements and features…” of ¶ [0029], ¶ [0042], and Figs. 13-17 steps 1302-1714); obtain exterior sensor data from exterior sensors of a vehicle, the exterior sensors to capture data representing an environment of the vehicle (See Rau, e.g., “The MRMFC3 subsystem can also include one or more front-facing cameras mounted above and around the front windshield 33. The MRMFC3 camera(s) can be primarily used to determine the vehicle's deviation from the center of the lane, as well as environmental factors…” of ¶ [0032]-¶ [0034], and Figs. 13-17 steps 1302-1714); combine the interior sensor data with the exterior sensor data, to produce combined sensor data (See Rau, e.g., “…The camera systems are preferably used to identify distraction type 1508 and a risk classification 1510 based upon the duration the driver has been distracted and environmental considerations, for example, traffic density, weather, and vehicle speed. Based upon this risk classification, the system preferably determines if the distraction type is severe enough to notify the distracted driver…” of ¶ [0013], ¶ [0029], ¶ [0032]-¶ [0034], ¶ [0042], ¶ [0061], ¶ [0063], and Figs. 13-17 steps 1302-1714); determine that a hazard condition exists for the occupant of the vehicle from real-time analysis of the combined sensor data, based on deviation of the combined sensor data from reference data (See Rau, e.g., “The risk classification based upon the severity is used to notify the distracted driver through visual or aural feedback or through physical vibrations or other safety protocols that may be integrated into the pedals and/or seat to warn the driver of possible hazards. If the driver still appears to be unresponsive, the Emergency Vehicle Stoppage Algorithm may be used to take control of the vehicle and assist in stopping the vehicle 10 during an emergency…” of ¶ [0013], ¶ [0029], ¶ [0032]-¶ [0034], ¶ [0042], ¶ [0061], ¶ [0063], and Figs. 13-17 steps 1302-1714), wherein a predicted collision of the vehicle is identified before a collision occurs (See Rau, e.g., “the severity is used to notify the distracted driver through visual or aural feedback or through physical vibrations or other safety protocols that may be integrated into the pedals and/or seat to warn the driver of possible hazards…” of ¶ [0013], ¶ [0029], ¶ [0032]-¶ [0034], ¶ [0042], ¶ [0061], ¶ [0063], and Figs. 13-17 steps 1302-1714); and trigger a safety measure within the vehicle, the safety measure to be triggered before the collision based on a severity associated with the predicted collision (See Rau, e.g., “If the distraction is severe (1512-Yes), the vehicle 10 may initiate the caution and warning messaging systems to notify the driver of being distraction 1518…” of ¶ [0013], ¶ [0029], ¶ [0032]-¶ [0034], ¶ [0042], ¶ [0061], ¶ [0063], and Figs. 13-17 steps 1302-1714).
 
          Consider claim 5:
                  Rau teaches everything claimed as implemented above in the rejection of claim 2. In addition, Rau teaches wherein the interior sensor data includes occupant data (See Rau, e.g., “This scenario can be from any possible driver incapacity, for example, from various health conditions like cardiac arrest, diabetic low glycaemia events, or strokes…” of ¶ [0013], ¶ [0029], ¶ [0032]-¶ [0034], ¶ [0042], ¶ [0061]-¶ [0063], and Figs. 13-17 steps 1302-1714).

          Consider claim 6:
                  Rau teaches everything claimed as implemented above in the rejection of claim 5. In addition, Rau teaches wherein the occupant data indicates a position of the occupant of the vehicle (See Rau, e.g., “The system may display the driver with grid lines to display optimal range values to minimize the blind spots associated with that particular vehicle model based on the user's physical positioning in the vehicle 1214…” of ¶ [0013], ¶ [0029], ¶ [0032]-¶ [0034], ¶ [0042], ¶ [0059]-¶ [0063], and Figs. 12-17 steps 1202-1714), and wherein the safety measure is further triggered based on the position of the occupant of the vehicle within the interior of the vehicle (See Rau, e.g., “The system may display the driver with grid lines to display optimal range values to minimize the blind spots associated with that particular vehicle model based on the user's physical positioning in the vehicle 1214. The system can either change the mirrors automatically 1218 or allow the driver the manually move the mirrors 11 and 31 with gridlines and additional feedback to teach the driver how to minimize the blind spots 1220 by optimizing all three mirrors 11 and 31…” of ¶ [0013], ¶ [0029], ¶ [0032]-¶ [0034], ¶ [0042], ¶ [0059]-¶ [0063], and Figs. 12-17 steps 1202-1714).

          Consider claim 7:
                  Rau teaches everything claimed as implemented above in the rejection of claim 5. In addition, Rau teaches wherein the occupant data indicates characteristics for the occupant (See Rau, e.g., “This scenario can be from any possible driver incapacity, for example, from various health conditions like cardiac arrest, diabetic low glycaemia events, or strokes…” of ¶ [0013], ¶ [0029], ¶ [0032]-¶ [0034], ¶ [0042], ¶ [0061]-¶ [0063], and Figs. 13-17 steps 1302-1714), and wherein the safety measure is further triggered based on the characteristics for the occupant (See Rau, e.g., “Once the system has determined the need for immediate response, the vehicle's safety protocol is initiated to take emergency vehicle steering and stopping methodologies 1412 to steer the vehicle gradually to shoulder 1416 while communicating the vehicle's location and emergency need to the emergency response systems 1414…” of ¶ [0013], ¶ [0029], ¶ [0032]-¶ [0034], ¶ [0042], ¶ [0061]-¶ [0063], and Figs. 13-17 steps 1302-1714).

         Consider claim 9:
                  Rau teaches everything claimed as implemented above in the rejection of claim 2. In addition, Rau teaches wherein the exterior sensors and the interior sensors each include at least one camera (See Rau, e.g., “The MRMFC3 subsystem can also include one or more front-facing cameras mounted above and around the front windshield 33. The MRMFC3 camera(s) can be primarily used to determine the vehicle's deviation from the center of the lane, as well as environmental factors…” of ¶ [0032]-¶ [0034], and Figs. 13-17 steps 1302-1714).

         Consider claim 10:
                  Rau teaches everything claimed as implemented above in the rejection of claim 2. In addition, Rau teaches wherein the safety measure is to be triggered based on a predicted movement of the occupant during the predicted collision (See Rau, e.g., “Once the system has determined the need for immediate response, the vehicle's safety protocol is initiated to take emergency vehicle steering and stopping methodologies 1412 to steer the vehicle gradually to shoulder 1416 while communicating the vehicle's location and emergency need to the emergency response systems 1414…” of ¶ [0013], ¶ [0029], ¶ [0032]-¶ [0034], ¶ [0042], ¶ [0061]-¶ [0063], and Figs. 13-17 steps 1302-1714).

         Consider claim 11:
                    Claim 11 is analyzed, and thus rejected with respect to the analysis, reasoning as implemented in the rejection of claim 2.

          Consider claim 14:
                  Rau teaches everything claimed as implemented above in the rejection of claim 11. In addition, Rau teaches wherein the interior sensor data includes occupant data (See Rau, e.g., “This scenario can be from any possible driver incapacity, for example, from various health conditions like cardiac arrest, diabetic low glycaemia events, or strokes…” of ¶ [0013], ¶ [0029], ¶ [0032]-¶ [0034], ¶ [0042], ¶ [0061]-¶ [0063], and Figs. 13-17 steps 1302-1714).

          Consider claim 15:
                  Rau teaches everything claimed as implemented above in the rejection of claim 5. In addition, Rau teaches wherein the occupant data indicates a position of the occupant of the vehicle (See Rau, e.g., “The system may display the driver with grid lines to display optimal range values to minimize the blind spots associated with that particular vehicle model based on the user's physical positioning in the vehicle 1214…” of ¶ [0013], ¶ [0029], ¶ [0032]-¶ [0034], ¶ [0042], ¶ [0059]-¶ [0063], and Figs. 12-17 steps 1202-1714), and wherein the safety measure is further triggered based on the position of the occupant of the vehicle within the interior of the vehicle (See Rau, e.g., “The system may display the driver with grid lines to display optimal range values to minimize the blind spots associated with that particular vehicle model based on the user's physical positioning in the vehicle 1214. The system can either change the mirrors automatically 1218 or allow the driver the manually move the mirrors 11 and 31 with gridlines and additional feedback to teach the driver how to minimize the blind spots 1220 by optimizing all three mirrors 11 and 31…” of ¶ [0013], ¶ [0029], ¶ [0032]-¶ [0034], ¶ [0042], ¶ [0059]-¶ [0063], and Figs. 12-17 steps 1202-1714).

          Consider claim 16:
                  Rau teaches everything claimed as implemented above in the rejection of claim 14. In addition, Rau teaches wherein the occupant data indicates characteristics for the occupant (See Rau, e.g., “This scenario can be from any possible driver incapacity, for example, from various health conditions like cardiac arrest, diabetic low glycaemia events, or strokes…” of ¶ [0013], ¶ [0029], ¶ [0032]-¶ [0034], ¶ [0042], ¶ [0061]-¶ [0063], and Figs. 13-17 steps 1302-1714), and wherein the safety measure is further triggered based on the characteristics for the occupant (See Rau, e.g., “Once the system has determined the need for immediate response, the vehicle's safety protocol is initiated to take emergency vehicle steering and stopping methodologies 1412 to steer the vehicle gradually to shoulder 1416 while communicating the vehicle's location and emergency need to the emergency response systems 1414…” of ¶ [0013], ¶ [0029], ¶ [0032]-¶ [0034], ¶ [0042], ¶ [0061]-¶ [0063], and Figs. 13-17 steps 1302-1714).

         Consider claim 18:
                  Rau teaches everything claimed as implemented above in the rejection of claim 11. In addition, Rau teaches wherein the exterior sensors and the interior sensors each include at least one camera (See Rau, e.g., “The MRMFC3 subsystem can also include one or more front-facing cameras mounted above and around the front windshield 33. The MRMFC3 camera(s) can be primarily used to determine the vehicle's deviation from the center of the lane, as well as environmental factors…” of ¶ [0032]-¶ [0034], and Figs. 13-17 steps 1302-1714).

         Consider claim 19:
                  Rau teaches everything claimed as implemented above in the rejection of claim 11. In addition, Rau teaches wherein the safety measure is to be triggered based on a predicted movement of the occupant during the predicted collision (See Rau, e.g., “Once the system has determined the need for immediate response, the vehicle's safety protocol is initiated to take emergency vehicle steering and stopping methodologies 1412 to steer the vehicle gradually to shoulder 1416 while communicating the vehicle's location and emergency need to the emergency response systems 1414…” of ¶ [0013], ¶ [0029], ¶ [0032]-¶ [0034], ¶ [0042], ¶ [0061]-¶ [0063], and Figs. 13-17 steps 1302-1714).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4, 8, 12-13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rau in view of Harumoto et al.  (US Pub. No.: 2004/0193347A1: hereinafter “Harumoto”).

          Consider claims 3, 12:
                  Rau teaches everything claimed as implemented above in the rejection of claims 2, 11. However, Rau does not explicitly teach wherein the safety measure includes at least one airbag.
                     In an analogous field of endeavor, Harumoto teaches wherein the safety measure includes at least one airbag (See Harumoto, e.g.,  “…the pre-crash control means, specifically, tightening the seatbelt or preparation for expansion of the airbag, to alleviate the impact by the collision…” of ¶ [0134], ¶ [0166], and Fig. 34 elements 106, 108, and 110).
                     Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the control systems of the vehicle (e.g., Systems and methods for promoting safety during operation of a passenger vehicle…a system/method may collect data corresponding to internal and external conditions of the vehicle…determine potential risks and/or hazards from the collected data, and warn the driver of the potential risks and/or hazards...) of the Rau for wherein the safety measure includes at least one airbag, as taught by Harumoto, according to known methods/systems to yield more safe, seamless, and robust mechanism to mitigate collisions.

          Consider claims 4, 13:
                  The combination of Rau, Harumoto teaches everything claimed as implemented above in the rejection of claims 3, 12. Harumoto  teaches wherein the at least one airbag includes an airbag located between a driver seat and a passenger seat (See Harumoto, e.g.,  “…the pre-crash control means, specifically, tightening the seatbelt or preparation for expansion of the airbag, to alleviate the impact by the collision…” of ¶ [0134], ¶ [0166], and Fig. 34 elements 106, 108, and 110).
                     Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the control systems of the vehicle of the Rau for wherein the at least one airbag includes an airbag located between a driver seat and a passenger seat, as taught by Harumoto, according to known methods/systems to yield more safe, seamless, and robust mechanism to preserve injuries, and lives by mitigating collisions.

          Consider claims 8, 17:
                  Rau teaches everything claimed as implemented above in the rejection of claims 2, 11. However, Rau does not explicitly teach wherein the interior sensor data includes seatbelt data indicating a state of a seatbelt used by the occupant, and wherein the safety measure is further triggered based on the state of the seatbelt.
                     In an analogous field of endeavor, Harumoto teaches wherein the interior sensor data includes seatbelt data indicating a state of a seatbelt used by the occupant (See Harumoto, e.g.,  “…tightening the seatbelt or preparation for expansion of the airbag, to alleviate the impact by the collision…” of ¶ [0134], ¶ [0166], and Fig. 34 elements 106, 108, and 110), and wherein the safety measure is further triggered based on the state of the seatbelt. (See Harumoto, e.g.,  “…the pre-crash control means, specifically, tightening the seatbelt or preparation for expansion of the airbag, to alleviate the impact by the collision…” of ¶ [0134], ¶ [0166], and Fig. 34 elements 106, 108, and 110).
                     Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the control systems of the vehicle (e.g., Systems and methods for promoting safety during operation of a passenger vehicle…a system/method may collect data corresponding to internal and external conditions of the vehicle…determine potential risks and/or hazards from the collected data, and warn the driver of the potential risks and/or hazards...) of the Rau for wherein the interior sensor data includes seatbelt data indicating a state of a seatbelt used by the occupant, and wherein the safety measure is further triggered based on the state of the seatbelt, as taught by Harumoto, according to known methods/systems to yield more safe, seamless, and robust mechanism to mitigate injuries, and collisions.      
                  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

         KIM (US Pub. No.: 2015/0019115 A1) teaches “A system for providing driving information of an electric includes a telematics terminal configured to collect driver information, internal state information, and external environment information, and transmitting the collected driver information, internal state information, and external environment information. A path information server is configured to transmit road information and traffic information to the outside. A telematics server is configured to accumulate information received from the telematics terminal and the path information server, calculate a driving pattern of a first driver based on the accumulated information, calculate one or more candidate paths based on the driving pattern, and transmit the calculated one or more candidate paths to the telematics terminal.”

          KIM; Deok-Ju (US Pub. No.: 2014/0324297 A1) teaches “Provided are collision avoidance apparatus and method for a vehicle, which are capable of maintaining a braking force and assisting a steering force by providing a braking control signal and a steering control signal to a wheel of a driver's steering intention direction during braking for collision avoidance, thereby achieving lateral avoidance. The collision avoidance apparatus for the vehicle includes: a measurement unit configured to measure a motion of an opposite vehicle; and an electronic control unit configured to determine whether there is a risk of collision with the opposite vehicle, based on a measurement result from the measurement unit, and, when it is determined that there is the risk of collision, provide a braking control signal and a steering control signal to an actuator for controlling a wheel of a driver's steering intention direction and provide a braking release signal for releasing a braking force from a wheel opposite to the driver's steering intention direction.”       
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAR SARWAR/Primary Examiner, Art Unit 3667